NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 8, 2017 *
                                Decided March 8 2017

                                        Before

                      WILLIAM J. BAUER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 16-3792

MATTHEW TYLER,                                    Appeal from the United States District
    Plaintiff-Appellant,                          Court for the Western District of Wisconsin

      v.                                          No. 14-cv-68-jdp

STEPHANIE WICK, et al.,                           James D. Peterson,
     Defendants-Appellees.                        Judge.


                                     ORDER

        Matthew Tyler, a Wisconsin civil detainee, appeals the grant of summary
judgment to the defendants on his claim that they disposed of his property in violation
of his right to due process and access to the courts. The district court reasoned that
adequate post-deprivation remedies defeated his due process claim and he identified no
legal claim that he lost because of the discarded property. We agree with the district
court’s reasoning and thus affirm the judgment.


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-3792                                                                          Page 2

         Because this appeal arises from a ruling at summary judgment, we review the
evidence in the light most favorable to Tyler, the opposing party. See Dunderdale v.
United Airlines, Inc., 807 F.3d 849, 853 (7th Cir. 2015). Tyler describes two events. The
first is the revocation of his extended supervision. Tyler served seven years in prison for
sexually assaulting a child. Before his term of extended supervision began, the state
civilly committed him as a sexually violent person and transferred him to the Sand
Ridge Secure Treatment Center. While there, Center officials determined that Tyler
violated facility rules by having sex with another resident. In response, a state court
revoked his extended supervision. Tyler was then incarcerated in the Dodge
Correctional Institution for four months after which he returned to Sand Ridge.

        The second event is Tyler’s lack of access to his property as he shuttled between
these two facilities. When he left Sand Ridge, officers sent his belongings to a relative.
Tyler’s relative sent that property back to Sand Ridge when Tyler returned there, but
officials allowed Tyler to keep only some items (clothing, footwear, and legal papers).
Sand Ridge deemed the rest (electronics, other paperwork, and photographs)
prohibited. After Tyler and Sand Ridge employees disagreed about what to do with the
remaining items, the employees discarded them.

        As relevant to this appeal, Tyler sued officials in state court for discarding his
property. Defendants removed the suit to federal court and moved for summary
judgment. After discovery limited to “immunity” issues, the district court granted the
motions. The court explained that the claim about the discarded property failed, both
under due-process and access-to-courts theories. Tyler suffered no violation of due
process because, although he alleged that the defendants discarded his property in
breach of the Center’s rules, he had an adequate post-deprivation remedy under Wis.
Stat. § 51.61(1)(v). (The court ruled, though, that Tyler could no longer bring an action
under that law because he did not timely comply with its notice-of-claim requirement.)
The defendants also did not deny him access to the courts, the court ruled, because
Tyler did not identify any meritorious legal claim that he lost from not having those
materials. Finally sovereign immunity barred any official-capacity claims.

       In this court Tyler challenges the district court’s dismissal of his claims regarding
his discarded property. He repeats that the defendants denied him due process by
disposing of his property. But because, as Tyler asserts, the defendants breached the
Center’s rules for handling his property, the availability of a post-deprivation remedy
under Wis. Stat. § 51.61(1)(v) for their unauthorized disposal of his property provides
adequate process. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Tenny v. Blagojevich,
No. 16-3792                                                                          Page 3

659 F.3d 578, 583 (7th Cir. 2011). And that remedy was available to him, even if, as the
district court decided, he failed to pursue that remedy properly. See Stachowski v. Town
of Cicero, 425 F.3d 1075, 1078 (7th Cir. 2005). Tyler replies that the district court should
have remanded to state court the question whether he complied with the
notice-of-claim requirement of Wis. Stat. § 51.61. But the district court had supplemental
jurisdiction to address whether he complied with the state law’s notice requirements.
28 U.S.C. § 1367(a).

      Tyler also argues, irrelevantly, that he sued defendants in their official capacities.
He believes that they lack sovereign immunity because Lapides v. Board of Regents of
University System of Georgia ruled that “a State’s voluntary appearance in federal court
amount[s] to a waiver of its Eleventh Amendment immunity.” 535 U.S. 613, 619 (2002).
But Tyler loses on the merits of his due-process claim, so his argument goes nowhere.
And Lapides applies only to state-law claims for which the State has waived its
immunity in state court. 535 U.S. at 617. But Wisconsin has not waived sovereign
immunity for tort suits in state court. Wis. Stat. § 775.01.

        Tyler next contends that by withholding his property the defendants denied him
access to the courts. He argues that he could have better defended himself in his
revocation hearing (where he had counsel) if he had his property. But any claim for
damages that necessarily questions the validity of his revoked extended supervision is
barred by Heck v. Humphrey. 512 U.S. 477, 486–87 (1994); see also Wilkinson v. Dotson,
544 U.S. 74, 81–82 (2005). Moreover Tyler does not explain what legal material he lacked
but needed for his defense to the revocation proceeding. In re Maxy, 674 F.3d 658,
660-61 (7th Cir. 2012). Tyler replies that discarding his property prevented him from
complying with the time limits of Wisconsin’s notice-of-claim requirement for his
state-law claim. But he has not submitted any evidence that his filing delay resulted
from not having his belongings.

       Tyler’s last argument is that the district court erred by limiting discovery to
“immunity” issues. This limitation was proper because the adequacy of his suit did not
turn on any facts that broader discovery from the defendants might facilitate.
See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982) (“Until th[e] threshold immunity
question is resolved, discovery should not be allowed.”); Delgado v. Jones, 282 F.3d 511,
515–16 (7th Cir. 2002).

       We have considered Tyler’s remaining arguments, but none has any merit.

                                                                               AFFIRMED.